DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Singapore on 6/26/2018. It is noted, however, that applicant has not filed a certified copy of the SG10201805513X application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 20, 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the product” lacks antecedent basis and thus it is unclear if applicant is claiming the combination of the product and the packaging apparatus or whether applicant is claiming the subcombination of the packaging capable of functioning with a product.  For purposes of examination, claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.  In addition, the term “product containing means” is unclear as to whether a product is explicitly claimed or whether “product containing” is a function of such a means.

Claim limitation “product containing means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no function following the means language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,472,368 to Hellstrom in view of US Patent No. 4,493,574 to Redmond et al. (Redmond) and US 2015/0136639 to Aranda Lopez.
Regarding claim 14, Hellstrom discloses a packaging apparatus (20’, Fig 2b) comprising a product containing means in a form of pod (22), a retaining layer (32) that closes the pod so that the product is held captive within the pod (Figs 1-2), wherein the pod or retaining layer has a predetermined frangible feature (line of weakening 34’) that provides a weakened portion in part of a surface of the pod or retaining layer (Fig 2b), and wherein the weakened portion is broken by deforming the pod to get access to the product (Fig 2b).  Hellstrom does not teach the pod comprising a pair of similar pods, each pod generally cuneiform that comprises a thinner end and a thicker end.  However, Redmond discloses a packaging apparatus (Fig 1) and in particular discloses a pair of similar pods (22) being generally cuneiform that comprises a thinner end (at the center) and a thicker end (at the ends), wherein the packaging apparatus is opened to gain access to the product by moving the thicker ends of the pods towards one another such that the predetermined frangible feature (24) between the pods at the thinner ends is broken (Figs 3-5).  One of ordinary skill in the art would have found it obvious to change the shape of the Hellstrom pods to be generally cuneiform and have it opened by moving the thicker ends towards each other as suggested by Redmond in order to facilitate dispensing since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Hellstrom further discloses line of weakening (34’) formed in between two adjacent flaps (of 30, Fig 1) but does not teach a V-shaped cut.  However, Aranda Lopez discloses a packaging apparatus (Fig 1) and in particular discloses a V-shaped cut (25) formed in between two adjacent flaps that extends towards the compartments of pods (4, 3).  One of ordinary skill in the art would have found it obvious to incorporate a V-shaped cut at the line of weakening between two adjacent flaps that extends towards the compartment of Hellstrom as suggested by Aranda Lopez in order to facilitate folding.
Regarding claim 25, Hellstrom further discloses the packaging apparatus being a pharmaceutical package containing a medicinal product (Fig 1).
Regarding claim 26, Hellstrom further discloses packaging apparatus configured so that it can be manipulated for opening by a user with one hand only (Fig 2b).

Claim(s) 14-16, 20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond in view of Aranda Lopez.
Regarding claim 14, Redmond discloses a packaging apparatus (Fig 1) comprising a product containing means in a form of a pair of similar pods (22), a retaining layer (12) that closes the pod so that the product is held captive within the pod (Fig 1), wherein the pod or retaining layer has a predetermined frangible feature (24) that provides a weakened portion in part of a surface of the pod or retaining layer (col. 8, ll. 25-30), and wherein the weakened portion is broken by deforming the pod to get access to the product (Figs 4-5).  Redmond further discloses each pod generally cuneiform that comprises a thinner end (at the center) and thicker end (at the ends), wherein the packaging apparatus is opened to gain access to the product by moving the thicker ends of the pods towards one another such that the predetermined frangible feature (24) between the pods at the thinner ends is broken (Figs 3-5).  Redmond further discloses line of weakening (24) formed in between two adjacent flaps (of 30, Fig 1) but does not teach a V-shaped cut.  However, Aranda Lopez discloses a packaging apparatus (Fig 1) and in particular discloses a V-shaped cut (25) formed in between two adjacent flaps that extends towards the compartments of pods (4, 3).  One of ordinary skill in the art would have found it obvious to incorporate a V-shaped cut at the line of weakening between two adjacent flaps that extends towards the compartment of Redmond as suggested by Aranda Lopez in order to facilitate folding.
Regarding claim 15, Redmond further discloses the product released through an opening (30) in the packaging apparatus formed by the broken weakened position (col. 13, ll. 20-30).
Regarding claim 16, Redmond further discloses wherein the pod is configured so as to allow the pod to be deformed in a manner that breaks the weakened portion, thereby forming the opening (30) in the packaging apparatus (Fig 7b, 7d).
Regarding claim 20, Redmond further discloses retaining layer (12) comprising a barrier film (14) or metal layer.
Regarding claim 25, Redmond further discloses the packaging apparatus being a pharmaceutical package containing a medicinal product (col 1, ll. 25-35).
Regarding claim 26, Redmond further discloses packaging apparatus configured so that it can be manipulated for opening by a user with one hand only (Fig 4).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond in view of Aranda Lopez and US Patent No. 5,316,400 to Hoyt et al. (Hoyt).
Regarding claim 27, the modified Redmond teaches the packaging of claim 14 but does not teach S-shaped pre-cut.  However, Hoyt discloses packaging apparatus (Fig 1) and in particular discloses S-shaped pre-cut (72) formed in between two adjacent flaps towards compartment of the pods (80, 81) to facilitate separation.  One of ordinary skill in the art would have found it obvious to incorporate a S-shaped precut to the modified Redmond as suggested by Hoyt in order to facilitate separation.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a cuneiform pod having a thinner end and a thicker end.  This is not persuasive because Redmond discloses such a pod (Fig 1) where the ends near the center are thinner than the opposite ends since the pods slants downwards to the center.  Applicant further argues that prior art does not teach a V-shaped cut.  This is not persuasive because Aranda Lopez discloses a V-shaped cut (25) to facilitate folding of the packaging and one of ordinary skill in the art would have found it obvious to also incorporate a V-shaped cut to the prior art packages of Redmond and/or Hellstrom in order to facilitate folding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735